—In an action, inter alia, to enforce a lien on the proceeds of a lawsuit, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated July 8, 1992, which, upon reargument, vacated that portion of an order of the same court, dated January 23, 1992, which directed that the sum of $35,975.34 be placed in escrow pending resolution of the action and thereupon directed that that sum be returned to the defendant Philip Rera.
Ordered that the order is modified, on the law, by deleting the provision thereof which, upon reargument, released the funds from escrow to Philip Rera, and substituting therefor a provision adhering to the original determination; as so modified the order is affirmed, with costs to the appellant.
We find that the Supreme Court erred in rendering a decision which was contrary to the terms of a valid stipulation entered into between the parties, as it is well-settled that a stipulation may only be vacated on grounds which would entitle the court to set aside a contract, such as fraud, collusion, mistake or accident (see, Hallock v State of New York, 64 NY2d 224; Matter of Frutiger, 29 NY2d 143; Bailey v New York City Tr. Auth., 196 AD2d 854).
The defendants’ remaining contentions are without merit. Balletta J. P., Rosenblatt, Ritter and Friedmann, JJ., concur.